                       Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 1 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

           WILDEARTH GAURDIANS,                                       )
    PHYSICIANS FOR SOCIAL RESPONSIBILITY                              )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1: 20-cv-00056
                                                                      )
                 DAVID BERNHARDT et al.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Secretary David Bernhardt
                                           U.S. Department of the Interior
                                           1849 C Street NW, Rm. 5665
                                           Washington, D.C. 20240



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           Samantha Ruscavage-Barz
                                           WildEarth Guardians
                                           301 N. Guadalupe St., Ste. 201
                                           Santa Fe, NM 87501

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:         1/13/2020                                                              /s/ Tonya Hightower
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 2 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 20-cv-00056

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                               ; or

          ✔
          ’ Other (specify):       Pursuant to Fed.R.Civ.P. 4(i), served via certified mail, return receipt requested.
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          01/10/2020                                                         /s/ Samantha Ruscavage-Barz
                                                                                              Server’s signature

                                                                          Samantha Ruscavage-Barz, Attorney for Plaintiffs
                                                                                          Printed name and title

                                                                                  301 N. Guadalupe St., Ste. 201
                                                                                       Santa Fe, NM 87501

                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                       Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 3 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

           WILDEARTH GAURDIANS,                                      )
    PHYSICIANS FOR SOCIAL RESPONSIBILITY                             )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1: 20-cv-00056
                                                                     )
                 DAVID BERNHARDT et al.                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Attorney General William Barr
                                           U.S. Department of Justice
                                           950 Pennsylvania Ave. NW
                                           Washington, D.C. 20530-0001



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           Samantha Ruscavage-Barz
                                           WildEarth Guardians
                                           301 N. Guadalupe St., Ste. 201
                                           Santa Fe, NM 87501

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:        1/13/2020                                                                     /s/ Tonya Hightower
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 4 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 20-cv-00056

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                               ; or

          ✔
          ’ Other (specify):       Pursuant to Fed.R.Civ.P. 4(i), served via certified mail, return receipt requested.
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          01/10/2020                                                         /s/ Samantha Ruscavage-Barz
                                                                                              Server’s signature

                                                                          Samantha Ruscavage-Barz, Attorney for Plaintiffs
                                                                                          Printed name and title

                                                                                  301 N. Guadalupe St., Ste. 201
                                                                                       Santa Fe, NM 87501

                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                       Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 5 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

           WILDEARTH GAURDIANS,                                      )
    PHYSICIANS FOR SOCIAL RESPONSIBILITY                             )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1: 20-cv-00056
                                                                     )
                 DAVID BERNHARDT et al.                              )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           U.S. Bureau of Land Management
                                           1849 C Street NW, Rm. 5665
                                           Washington, D.C. 20240



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           Samantha Ruscavage-Barz
                                           WildEarth Guardians
                                           301 N. Guadalupe St., Ste. 201
                                           Santa Fe, NM 87501

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:         1/13/2020                                                               /s/ Tonya Hightower
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 6 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 20-cv-00056

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                               ; or

          ✔
          ’ Other (specify):       Pursuant to Fed.R.Civ.P. 4(i), served via certified mail, return receipt requested.
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          01/10/2020                                                         /s/ Samantha Ruscavage-Barz
                                                                                              Server’s signature

                                                                          Samantha Ruscavage-Barz, Attorney for Plaintiffs
                                                                                          Printed name and title

                                                                                  301 N. Guadalupe St., Ste. 201
                                                                                       Santa Fe, NM 87501

                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                       Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 7 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

           WILDEARTH GAURDIANS,                                       )
    PHYSICIANS FOR SOCIAL RESPONSIBILITY                              )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1: 20-cv-00056
                                                                      )
                 DAVID BERNHARDT et al.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           William Perry Pendley, Acting Director
                                           U.S. Bureau of Land Management
                                           1849 C Street NW, Rm. 5665
                                           Washington, D.C. 20240


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           Samantha Ruscavage-Barz
                                           WildEarth Guardians
                                           301 N. Guadalupe St., Ste. 201
                                           Santa Fe, NM 87501

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:       1/13/2020                                                                       /s/ Tonya Hightower
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 8 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 20-cv-00056

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                               ; or

          ✔
          ’ Other (specify):       Pursuant to Fed.R.Civ.P. 4(i), served via certified mail, return receipt requested.
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          01/10/2020                                                         /s/ Samantha Ruscavage-Barz
                                                                                              Server’s signature

                                                                          Samantha Ruscavage-Barz, Attorney for Plaintiffs
                                                                                          Printed name and title

                                                                                  301 N. Guadalupe St., Ste. 201
                                                                                       Santa Fe, NM 87501

                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                       Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 9 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

           WILDEARTH GAURDIANS,                                       )
    PHYSICIANS FOR SOCIAL RESPONSIBILITY                              )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1: 20-cv-00056
                                                                      )
                 DAVID BERNHARDT et al.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Civil Process Clerk
                                           U.S. Attorney's Office
                                           District of Columbia
                                           555 4th St. NW
                                           Washington, D.C. 20530

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           Samantha Ruscavage-Barz
                                           WildEarth Guardians
                                           301 N. Guadalupe St., Ste. 201
                                           Santa Fe, NM 87501

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:        1/13/2020                                                                 /s/ Tonya Hightower
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-00056-RC Document 5 Filed 01/13/20 Page 10 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 20-cv-00056

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                               ; or

          ✔
          ’ Other (specify):       Pursuant to Fed.R.Civ.P. 4(i), served via certified mail, return receipt requested.
                                                                                                                                            .


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          01/10/2020                                                         /s/ Samantha Ruscavage-Barz
                                                                                              Server’s signature

                                                                          Samantha Ruscavage-Barz, Attorney for Plaintiffs
                                                                                          Printed name and title

                                                                                  301 N. Guadalupe St., Ste. 201
                                                                                       Santa Fe, NM 87501

                                                                                              Server’s address

 Additional information regarding attempted service, etc:
